                           Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                            Page 1 of 15 PageID 10



FORM NO. 353-3 - CITATION                                                                                                               ESERVE
THE STATE OF TEXAS
                                                                                                                                      CITATION

To:     THE OHIO CASUALTY INSURANCE COMPANY
        BY SERVING ITS REGISTERED AGENT CORPORATION SERVICE COMPANY                                                                  DC-21-03607
        211 EAST 7TH STREET SUITE 620
        AUSTIN TEXAS 78701
                                                                                                                                 AN PROPERTIES, LLC
GREETINGS:                                                                                                                               vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written                               THE OHIO CASUALTY INSURANCE
answer with the clerk who issued this citation by IO o'clock a.m. of the Monday next following the expiration of                    COMPANY, etal
twenty days after you were served this citation and petition, a default judgment may be taken against you. In addition
to filing a written answer with the clerk, you may be required to make initial disclosures to the other parties of this
suit These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find                  ISSUED THIS
out more at TexasLawHelp.org. Your answer should be addressed to the clerk of the 191st District Court at 600                   31st day of March, 2021
Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being AN PROPERTIES, LLC                                                                                             FELICIA PITRE
                                                                                                                                  Clerk District Courts,
Filed in said Court 22nd day of March, 2021 against                                                                               Dallas County, Texas
THE OHIO CASUALTY INSURANCE COMPANY AND LIBERTY MUTUAL INSURANCE
COMPANY                                                                                                                      By: DANIEL MACIAS, Deputy
For Suit, said suit being numbered DC-21-03607, the nature of which demand is as follows:                                         Attorney for Plaintiff
Suit on OTHER (CML) etc. as shown on said petition, a copy of which accompanies this citation. If                                 SCOTT G HUNZIKER
this citation is not served, it shall be returned unexecuted.                                                             ZERBE, MILLER, FINGERET, FRANK &
                                                                                                                                      JADAV,P.C.
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                    3009 POST OAK BLVD
Given under my hand and the Seal of said Court at office this 31st day of March, 2021.                                                  STE 1700
                                                                                                                                  HOUSTON TX 77056


                                          2
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                                          713-350-3529
                                                                                                                                 Shunziker@zmflaw.com
                           By      /          l----                           , Deputy
                                  DANffiLMACIAS

                                                                                                                                D,A.LLAS

                                                                       EXHIBIT C-1                                                   NOT
                                Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                                  Page 2 of 15 PageID 11



                                                                      OFFICER'S RETURN
Case No. : DC-21-03607
Court No.19lst District Court
Style: AN PROPERTIES, LLC
vs.
THE OHIO CASUALTY INSURANCE COMPANY, et al

Came to hand on the_ _ _ ___day of_                    _ _____,20____ , at_ _                     _ o'clock_        __ .M. Executed at _______ _ _ __ _
within the County of____ _ _ _ _ _ _ at___                         _ o'clock___ .M. on the
                                                                   _                                                      day of_________ _ _ _ ___                           _
                                                                                                                                                                              _
20__ _ _ _ _,by delivering to the within named---- - �
                                                     --------                                      ----------- - - - - ----- - - ---


each in person,a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by
                                    miles and my fees are as follows: To certify which witness my hand.
me in serving such process was __ _ _
                                For serving Citation        $_ _      _
                                                                      _
                                For mileage                $ __ _ _                      of ______ _ _ County,
                                For Notary                  $_ __ _                       By ____________ _ _ __ Deputy
                                                              (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said _____              _____ before me this ___ day of _____                                 ___,20_       _
                                                                                                                                       _
to certify which witness my hand and seal of office.


                                                                                          Notary Public                                      County




                                                                              EXHIBIT C-1
       Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21      Page 3 of 15 PageID 12
                         Auto,mated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.



Envelope ID: 52000563
Status as of 3/31/2021 9:46 AM CST

Case Contacts

Name              BarNumber Email                 TimestampSubmitted    Status
SCOTT HUNZIKER              shunziker@zmflaw.com 3/31/2021 9:45:38 AM   SENT




                                    EXHIBIT C-1
                                                                                                            ;;1/:Z:Z/:ZU:Zl i:1:UU
                                                                                                                  FELICIA PIT
· 2CIT/ ES/Case
            JURY3:21-cv-00967-C
                  DEMAND        Document 1-3 Filed 04/30/21               Page 4 of 15 PageID 13             DISTRICT CLE
                                          DC-21-03607                                                     DALLAS CO., TEX
                                                                                                            Gay Lane DEPL


                                         CAUSE NO. --------


          AN PROPERTIES LLC,                              §            IN THE DISTRICT COURT OF
                                                          §
                            Plaintiff,                    §          191st
                                                          §
                            v.                            §             - -- JUDICIAL DISTRICT
                                                          §
          THE OHIO CASUALTY INSURANCE                     §
          COMPANY AND LIBERTY MUTUAL                      §
          INSURANCE COMPANY                               §                  DALLAS COUNTY,TEXAS
                     Defendant.                           §


                                   PLAINTIFF'S ORIGINAL PETITION


        TO THE HONORABLE filDGE OF SAID COURT:

               COMES NOW Plaintiff AN PROPERTIES LLC ETAL, by and through its attorney of

        record, and files this action for damages caused by Defendants THE OHIO CASUALTY

        INSURANCE COMPANY and LIBERTY MUTUAL INSURANCE COMPANY. In support of

        all such claims and causes of action, Plaintiff would respectfully show this Honorable Court as

        follows:

                                            DISCOVERY LEVEL

           1. Plaintiff intends for discovery to be conducted at Level 2, pursuant to Rule 190 of the Texas

               Rules of Civil Procedure.

           2. The amount of damages sought in this case exceeds $250,000.00 and this case is not subject

               to Texas Rules of Civil Procedure 169 (2020). This case is not an expedited action.

           3. The monetary relief sought by Plaintiff is more than $250,000.00 but not more than

               $1,000,000.00 (Texas Rules of Civil Procedure 47).




                                               EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                  Page 5 of 15 PageID 14



                              JURISDICTION AND VENUE

 4. This Honorable Court has jurisdiction to hear Plaintiffs claims under Texas common law

     and Texas statutory law. The amount in controversy exceeds the minimum jurisdictional

     limits of this Court. Additionally, venue is mandatory and proper in Dallas County, Texas,

    in accordance with §15.002 & the Texas Civil Practice & Remedies Code, as all or a

    substantial part of the events giving rise to this lawsuit occurred within said county.

                                          PARTIES

 5. Plaintiff is a limited liability corporation whic' h owns the subject property located in Dallas

    County, Texas (the "Property") in this case.

6. Defendant, The Ohio Casualty Insurance Company, is a company engaged in the business

    of selling and providing commercial and residential property insurance coverage within the

    State of Texas. This includes Plaintiffs insurance policy, which is at issue in the present

    case. Defendant The Ohio Casualty Insurance Company may be served with Citation and

    a copy of this Petition, through its registered agent, Corporation Service Company located

    at 211 East 7th Street, Suite 620 Austin, Texas 78701 or otherwise pursuant to the Texas

    Rules of Civil Procedure.

7. Defendant, Liberty Mutual Insurance Company is a company engaged in the business of

    selling and providing commercial and residential property insurance coverage within the

    State of Texas. This includes Plaintiffs insurance policy, which is at issue in the present

    case. Defendant Liberty Mutual Insurance Company may be served with Citation and a

    copy of this Petition, through its registered agent, Corporation Service Company located at

    211 East 7th Street, Suite: 620 Austin, Texas 78701 or otherwise pursuant to the Texas Rules

    of Civil Procedure.



                                               2

                                      EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                 Page 6 of 15 PageID 15



                                FACTUAL BACKGROUND
8. Plaintiff is a named insured under insurance policy number BMO19589322602 purchased

    from Defendants (the "Policy").

9. Plaintiff is and was the owner of the subject property located at 4514 Bryan St, Dallas, TX

    75204 (the "Property") at the time the loss occurred.

10. Defendants are well aware of the circumstances surrounding this matter. Specifically, on or

    about November 18, 2018, Plaintiff experienced a covered loss and associated damage

    resulting from a massive fire at his commercial property. The building was immediately

    demolished by the Dallas Fire and Rescue Department in order to prevent the spread of fire.

11. Plaintiff advised Defendants of the November 18, 2018 fire on or about November 21, 2018

    and a claim was opened at that time.

12. Because the Property was demolished following the fire, the Parties were unable to perform

    an inspection of the premises.

13. On December 11, 2018, Defendants informed Plaintiff that Plaintiffs claim was continuing

    to be investigated under a reservation of rights.

14. On May 20, 2019, Defendants notified Plaintiff of the denial of this claim.

15. On or about January 13, 2020, the claim file was re-opened following additional

   documentation provided to Defendants.

16. On May 18, 2020, Defendants again notified Plaintiff the denial of this claim.

17. Plaintiff made a timely and complete claim, cooperated in every aspect of the same, yet this

   claim was been unfairly and unjustifiably been delayed for an excessive period of time. This

   delay compounded the loss at the property, all of which stands in stark contrast to the




                                               3

                                       EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21               Page 7 of 15 PageID 16



    representations made to Plaintiff by his carrier when he purchased the policy. Such conduct

    exposes Defendants to certain causes of action under Texas law.

                         CLAIMS AGAINST DEFENDANTS

18. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the

   above paragraphs.

19. All conditions precedent to recovery by Plaintiff have been met or have occurred.

20. All acts by Defendants were undertaken and completed by its officers, agents, servants,

   employees, or representatives. Such were done with Defendants' full authorization or

   ratification and were completed in the normal and routine course and scope of employment

   with The Ohio Casualty Insurance Company and Liberty Mutual Insurance Company.

                              A. BREACH OF CONTRACT

21. All parties agree that Plaintiff entered into a valid and enforceable written insurance

   contract with Defendants pursuant to the laws of Texas. The contract outlined obligations

   to be performed by both Plaintiff and Defendants, including but not limited to, Plaintiff

   paying policy premiums for his insurance coverage, and Defendants then providing said

   coverage for his claims in the event of covered damage. Plaintiff fully performed his

   contractual obligations by making policy premium payments and timely reporting covered

   losses upon his discovery, as required by his insurance contract with Defendants.

22. To the contrary, Defendants have materially breached the contract by failing to provide

   adequate coverage following the underlying claim filed by Plaintiff. Moreover, despite

   filing a claim which notified Defendants of this loss, Plaintiff has yet to receive full

   compensation for his covered damages as required by the insurance contract he purchased.




                                            4

                                    EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                  Page 8 of 15 PageID 17



          B. VIOLATIONS OF THE TEXAS DTPA AND TIE-IN STATUTES

23. Defendants' actions constitute violations of the Texas Deceptive Trade Practices Act,

    including but not limited to, Sections 17.46(b)(5), (7), (12), (24), and Sections 17.50( a)(3),

    (4) of the Texas Business & Commerce Code.             Specifically, in violation of Section

    17.46(b), Defendants engaged in false, misleading, or deceptive acts or practices that

    included, but were not limited to:

         17.46(b)(5) - Representing that goods or services have sponsorship,
         approval, characteristics, ingredients, uses, benefits, or quantities
         which they do not have or that a person has a sponsorship, approval,
         status, affiliation, or connection which the person does not;

         17.46(b)(7) - Representing that goods or services are of a particular
         standard, quality, or grade, or that good are of a particular style or
         model, if they are of another;

         17.46(b)(l 2) - Representing that an agreement confers or involves
         rights, remedies, or obligations which it does not have or involve, or
         which are prohibited by law; and

         17.46(b)(24) - Failling to disclose information concerning goods or
         services which was known at the time of the transaction if such failure
         to disclose such information was intended to induce the consumer into
         a transaction into which the consumer would not have entered had the
         information been disclosed.

24. Moreover, and specifically in violation of Section 17.50(a), Defendants engaged in the use

   of false, misleading and deceptive acts or practices outlined above, to which Plaintiff relied

   on to his detriment, in addition to engaging in the following:

           17.50(a)(3) - An unconscionable action or course of action; and

           17.50(a)(4) - Violating Chapter 541 of the Texas Insurance Code.

25. As described in this Original Petition, Defendants represented to Plaintiff that the Policy

   and Defendants' adjusting and investigative services had characteristics or benefits that it




                                              5

                                     EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                Page 9 of 15 PageID 18


    actually did not have, which gives Plaintiff the right to recover under Section 17.46(b)(5)

    of the DTPA.

26. As described in this Original Petition, Defendants represented to Plaintiff that the Policy

    and Defendants' adjusting and investigative services were of a particular standard, quality,

    or grade when they wer,e of another, which also stands in violation of Section 17.46(b)(7)

    of the DTPA.

27. By representing that Defendants would pay the entire amount needed by Plaintiff to repair

    damages caused by the underlying covered event, and then not doing so, Defendants have

   violated Sections 17.46(b)(5), (7), (12), (24) and 17.50(a)(3)- (4) of the DTPA.

28. Defendants' actions, as described herein, are unconscionable in that they took advantage

   of Plaintiffs lack of knowledge, ability, and experience to a grossly unfair degree.

   Defendants' unconscionable conduct gives Plaintiff the right to relief under Section

   17.50(a)(3) of the DTPA.

29. Defendants' conduct, acts, omissions, and failures, as described in this Original Petition,

   are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the

   business of insurance in violation of Section 17.50(a)(4) of the DTPA.

30. Plaintiff is a consumer, as defined under the DTPA, who purchased insurance products and

   services from Defendants. Plaintiff relied upon the foregoing false, misleading, and

   deceptive acts or practices conducted by Defendants to its detriment. As a direct and

   proximate result of Defondants' collective acts and conduct, Plaintiff has been damaged in

   an amount in excess of the minimum jurisdictional limits of this Court, for which Plaintiff

   now sues. All of the above-described acts, omissions, and failures of Defendants are a

   producing cause of Plaintiffs damages that are described in this Original Petition.



                                            6

                                    EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                  Page 10 of 15 PageID 19



 31. As a result of Defendants' actions and conduct, which were committed knowingly and

     intentionally, Plaintiff is entitled to recover, in addition to all damages described herein,

    mental anguish damages and additional penalty damages, in an amount not to exceed three

     times such actual damages, for Defendants having knowingly committed their conduct.

     Additionally, Plaintiff is ultimately entitled to recover damages in an amount not to exceed

     three times the amount of mental anguish and actual damages due to Defendants having

    intentionally committed such conduct.

 32. As a result of Defendants' unconscionable, misleading, and deceptive actions and conduct,

    Plaintiff has been forced to retain the legal services of the undersigned attorneys to protect

    and pursue these claims on its behalf. Accordingly, Plaintiff also seeks to recover its costs

    and reasonable and necessary attorneys' fees as permitted under Section 17 .50( d) of the

    Texas Business & Commerce Code, as well as any other such damages to which Plaintiff

    may show itself to be justly entitled at law and in equity.

                  C. VIOLATIONS OF TEXAS INSURANCE CODE

                                      1. SECTION 541

 33. Defendants' actions constitute numerous violations of the Texas Insurance Code, including

    Sections 541.051, 541.060(a) and 541.061. Under Section 541.051, Defendants committed

    the following unfair and deceptive acts or practices in the business of insurance:

            541. 051 (1) (A) - Making statements misrepresenting the terms of the
            policy; and

            541.051 (1)(B) - Making statements misrepresenting the benefits of
            the policy.

 34. Continuing, in violation of Section 541.060(a), Defendants engaged in certain unfair

    settlement practices with respect to a claim by an insured that include the following:



                                              7

                                      EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                Page 11 of 15 PageID 20



           541.060(a) (l) - Misrepresenting a material fact or policy provision
           relating to coverage;

           541.060(a)(2)(A) - Failing to make prompt, fair, and equitable
           settlement of a claim after the insurer's liability is established;

           541.060 (a)(3) •- Failing to promptly provide a reasonable
           explanation of the basis for denial of a claim or for the offer of a
           compromise settlement;

           541. 060 (a) (6) - Undertaking to enforce a full and final release of a
           claim from a policyholder when only a partial payment has been
           made, unless the payment is a compromise settlement of a doubtful
           or disputed claim; and

           541.060(a)(7) - Refusing to pay a claim without conducting a
           reasonable investigation of the details of the claim.

 35. Further, Defendants violated Section 541.061 of the Texas Insurance Code by committing

    unfair and deceptive acts or practices in the business of insurance to misrepresent an

    insurance policy by:

           541. 061 (1) - Making an untrue statement of material fact;

           541. 061 (2) - Failing to state a material fact necessary to make other
           statements mad,� not misleading, considering the circumstances
           under which the statements were made;

           541. 061 (3) - Making a statement in a manner that would mislead a
           reasonably prudent person to a false conclusion of a material fact;
           and

           541.061 (5) - Failing to disclose a matter required by law to be
           disclosed, including failing to make a disclosure in accordance with
           another provision of this code.

                      SECTION 542 - TEXAS INSURANCE CODE


32. Adding to the above, Defendants' actions constitute numerous violations of Chapter 542

    of the Texas Insurance Code, including but not limited to, Sections 542.003 and 542.055 -

    542.060. Section 542.003 of the Texas Insurance Code expressly prohibits certain unfair


                                             8

                                     EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                 Page 12 of 15 PageID 21



    settlement practices as they relate to claims by insured parties of insurance policies. Based

    upon the conduct of Defendant to date, it has thus far committed the following prohibited

    practices:

            542. 003(b)(l) - Knowingly misrepresenting to a claimant, pertinent
            facts or policy provisions relating to coverage at issue;

            542.003 (b) (2) - Failing to acknowledge with reasonable promptness
            pertinent        communications relating to a claim arising under the
            insurer's policy;

            542.003 (b)(3) -· Failing to adopt and implement reasonable
            standards for the prompt investigation of claims arising under the
            insurer's policies;

           542.003 (b) (4) - Not attempting in good faith to effect a prompt, fair,
           and equitable settlement of a claim submitted, as to which liability
           has become reasonably clear; and

           542.003(b)(5) - Compelling a policyholder to institute a suit to
           recover an amount due under a policy, by offering substantially less
           than the amount ultimately recovered in a suit brought by the
           policyholder.

 36. Defendants violated Sections 542.055 - 542.058 of Chapter 542 of the Texas Insurance

    Code, by its failure to adhere to the statutorily-prescribed deadlines in the handling,

    adjustment and payment of insurance claims.

 37. As a result of the above-referenced violations and acts committed by Defendants, and in

    accordance with Section 542.06 of the Texas Insurance Code, Defendants are liable to pay

    Plaintiff, in addition to the amount of the claim, simple interest on the amount of the claim

    as damages each year at the rate determined on the date ofjudgment under governing Texas

    law, together with reasonable and necessary attorney's fees. Plaintiff is also entitled to pre­

    judgment interest on the: amount of the claim, as provided by law. Interest awarded under

    this subsection as damages accrues beginning on the date the claim was required to be paid.



                                              9

                                      EXHIBIT C-1
Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                Page 13 of 15 PageID 22



 38. As a result of Defendants' Texas Insurance Code violations, Plaintiff has been forced to

     retain the legal services of the undersigned attorneys to protect and pursue these claims on

     their behalf. Accordingly, Plaintiff also seeks to recover his court costs, reasonable and

     necessary attorneys' fees as permitted under Chapter 38.001 of the Texas Civil Practice of

     Remedies Code, as well as the Texas Insurance Code, and all other damages to which

    Plaintiff may show himself justly entitled by law or in equity.

                    C. BREACH OF THE COMMON LAW DUTY
                       OF GOOD FAITH AND FAIR DEALING

 39. Defendants breached the common law duty of good faith and fair dealing by unfairly

    handling Plaintiff's claim, inadequately adjusting Plaintiff's claim, and by failing to

    conduct a reasonable investigation to determine whether there was a reasonable basis for

    Defendants' ultimate payment decision. Plaintiff is therefore entitled to damages as a result

    of this conduct as well.

                               WAIVER AND ESTOPPEL

 40. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the

    foregoing paragraphs.

 41. Defendants waived and are estopped from asserting any defenses, conditions, exclusions,

    or exceptions to coverage not contained in any Reservation of Rights or denial letters

    properly sent by the Defendants to Plaintiff.

                                        DAMAGES

 42. Defendants' acts have been the producing or proximate cause of damage to Plaintiff.

    Therefore, Plaintiff seeks an amount in excess of the minimum jurisdictional limits of this

    Court.




                                     EXHIBIT C-1
  Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21                      Page 14 of 15 PageID 23



    43. Furthermore, the conduct of the Defendants were committed knowingly and intentionally.

            Accordingly, Defendants are liable for additional damages under all operative provisions

            of the Texas Insurance Code. Plaintiff is also entitled to statutory penalty int�rest damages

            allowed by Section 542.060 of the Texas Insurance Code.

                                           ATTORNEY FEES

    44. In addition to the above,, Plaintiff is entitled to all reasonable and necessary attorneys' fees

        pursuant to the Texas Insurance Code, DTPA, and Sections 38.001-38.005 of the Civil

        Practice and Remedies Code.

                                            JURY DEMAND

    45. Plaintiff demands a jury trial and tenders the appropriate fee with this Original Petition.

                                          RULE 193. 7 NOTICE

    46. Pursuant to 193 . 7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives

        actua l notice to Defendants that any and all documents produced may be used

        against the Defendant producing the documents at any pretrial proceedings and/or

        trial of this m atter w ithout the necessity of authenticating documents.

                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Plaintiff be awarded its

actual damages, all such additional relief specified within this Original Petition, all relief to which

Plaintiff is due under Texas law, and for all such other relief to which Plaintiff may be justly

entitled.




                                                     11

                                             EXHIBIT C-1
 Case 3:21-cv-00967-C Document 1-3 Filed 04/30/21     Page 15 of 15 PageID 24



                                         Respectfully submitted,


                                         ls/Scott G. Hunziker
                                         Scott G. Hunziker
                                         Texas Bar No. 24032446
                                         Zerbe, Miller, Fingeret, Frank & Jadav, P.C.
                                         3009 Post Oak Blvd., Suite 1700
                                         Houston, Texas 77056
                                         Telephone: (713) 350-3529
                                         Facsimile: (713) 350-3607
                                         shunziker@zmflaw.com

                                         ATTORNEY FOR PLAINTIFF
Dated: March 22, 2021




                                    12

                              EXHIBIT C-1
